Citation Nr: 0526259	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  00 09 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a kidney 
disability.

2.  Entitlement to service connection for a liver disability.

3.  Entitlement to service connection for gout.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel




INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1963.

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Los Angeles, 
California that denied the veteran's claims of entitlement to 
service connection for a kidney disability, liver disability, 
and gout.  A hearing was held before the undersigned at the 
RO (i.e. a Travel Board hearing) in May 2003.  In November 
2003, the Board remanded this matter to the RO for further 
development.


FINDINGS OF FACT

1.  The objective medical evidence demonstrates that the 
veteran does not currently suffer from a kidney disability, 
related to service or otherwise.

2.  The objective medical evidence demonstrates that the 
veteran does not currently suffer from a liver disability, 
related to service or otherwise.

3.  The objective medical evidence demonstrates that the 
veteran does not currently suffer from gout, related to 
service or otherwise.  


CONCLUSIONS OF LAW

1.  The veteran is not shown to suffer from a kidney 
disability that was incurred in service.  38 U.S.C.A. § 1131, 
5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2004).  

2.  The veteran is not shown to suffer from a liver 
disability that was incurred in service.  38 U.S.C.A. § 1131, 
5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2004).  

3.  The veteran is not shown to suffer from gout that was 
incurred in service.  38 U.S.C.A. § 1131, 5107, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act) and 
implementing regulations modified VA's duties to notify and 
assist claimants; however, this law also provides that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. § § 3.159(a)-(c) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In a September 1999 Statement of the Case, as well as a May 
2005 Supplemental Statement of the Case, the veteran was 
advised of the laws and regulations pertaining to his claims.  
Collectively, these documents informed him of the evidence of 
record and explained the reasons and bases for the denial of 
his claims.  

In addition, the RO sent the veteran letters dated in March 
2001 and February 2004 that informed him of what evidence 
they would obtain and what he could do to help obtain 
additional evidence.  These letters also informed the veteran 
of the evidence necessary to substantiate his claims, and the 
February 2004 letter requested that he provide any medical 
evidence in his possession that pertained to his claims. 

The Board finds that the VCAA notice requirements have been 
met, because while the notice provided in March 2001 and 
February 2004 was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of these claims, the 
notice was provided by the AOJ prior to the most recent 
adjudication of the claims, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Further, pursuant 
to the Board's most recent decision to remand these claims 
for additional notification and development, the AOJ did, in 
fact, conduct a de novo review of the claim.  See, SSOC 
issued to the veteran in July 2005.

With regard to the duty to assist, it is noted that VA 
medical records have been obtained and associated with the 
claims folder, including pursuant to the November 2003 
remand.  As noted, the veteran also presented testimony at a 
Travel Board hearing.  As will be explained below, there is 
no further duty to assist the veteran, as there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  Thus, on appellate review, the 
Board sees no areas in which further development is needed.  

Under these circumstances, the Board finds that appellate 
review, at this juncture, is appropriate.

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service; and for certain chronic diseases, such as a renal 
disorder, a presumption of service connection arises if such 
disorders are manifested to a degree of 10 percent within one 
year after separation from service.  38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303, 3.307, 3.309. 

Turning to the relevant evidence of record, the Board points 
out that the veteran's service medical records are negative 
for any treatment or diagnoses of a kidney disability, liver 
disability, or gout.  The report of his September 1963 
separation examination lists the injuries and symptoms he was 
treated for in service, but none of these disabilities - or 
manifestations of these disabilities - are mentioned.  

The post-service medical evidence does not indicate that the 
veteran has or ever had a kidney disability, liver 
disability, or gout.  VA records reflect that in January 1998 
the veteran was seen complaining of bilateral flank pain but 
that radiological studies revealed a normal kidney, ureter 
and bladder (KUB).  An abdominal scan taken in June 2000 was 
also normal.  In September 2000, he presented with complaints 
of kidney pains but there is no indication that anything was 
diagnosed at the time.  

In addition, a urinalysis accomplished in December 2001 was 
negative, and while an alcohol screening conducted that same 
month revealed that the veteran reported at least one risk 
factor for hepatitis C, there is no indication that he 
actually had the disease.  VA medical records dated from 
roughly 2000 and into 2005 reflect that the veteran suffers 
from many disabilities and symptoms of disabilities, to 
include an inguinal hernia, prostatitis, erectile 
dysfunction, chronic constipation, hypertension, cellulites 
of the hands, arthritis, and a psychiatric disorder, among 
other things, but there is no indication that a kidney 
disability, liver disability, or gout has ever been 
diagnosed.  In fact, from 2000 to 2004, renal and liver tests 
have been negative.   

During the May 2003 Travel Board hearing the veteran 
testified that he began consuming alcohol in service (or 
increased consumption during service) and that this had led 
to a liver disability, kidney disability, and gout (see page 
24 of the transcript).  He also testified that his current 
problems urinating are the result of a kidney disability, 
that spots on his hands may be caused by a liver disability, 
and that gout caused his toe to become swollen.  He admitted, 
however, that he has not been told by a doctor that he has a 
kidney disability, and he did not mention whether a doctor 
had diagnosed a liver disability.  He testified that he 
thought a VA doctor wrote down that he had a mild form of 
gout.   

There is no evidence of record that the veteran currently - 
or ever has - suffered from a kidney disability, a liver 
disability, or gout, incurred in service or otherwise.  
Regarding the veteran's testimony to the effect that a 
diagnosis of gout may have been made, the Board notes that VA 
medical records were collected subsequent to this hearing and 
none substantiate that such a diagnosis was made or noted.  
To the extent that the veteran contends, including during the 
May 2003 Travel Board hearing, that he does in fact suffer 
from these disabilities and that they are related to his 
military service, the Board notes that as a layperson, 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As a side note, given that there is no indication that the 
veteran suffers from the claimed disabilities, the Board does 
not need to address the laws and regulations unique to claims 
for disabilities alleged to have been casued by alcohol 
abuse.  

It is pointed out that the existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1131 (West 2002); see Degmetich v. Brown, 104 
F.3d 1328 (1997).  The preponderance of the evidence is 
against this claim of entitlement to service connection for a 
kidney disability, liver disability, and gout, and as such, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, as the record does not even suggest the veteran 
suffers from any of the above listed disabilities, the Board 
is of the opinion that further assistance, to include the 
scheduling of an examination, is not required, as no 
reasonable possibility exists that with such assistance any 
claim could be substantiated.  38 U.S.C.A. § 5103A.




ORDER

Service connection for a kidney disability is denied.

Service connection for a liver disability is denied.

Service connection for gout is denied.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


